 



Exhibit 10.2
CUSTODY AGREEMENT
DATED AS OF March 27, 2008
BY AND BETWEEN
DHI MORTGAGE COMPANY, LTD.
(THE “SELLER”)
AND
U.S. BANK NATIONAL ASSOCIATION
IN ITS CAPACITY AS ADMINISTRATIVE AGENT AND REPRESENTATIVE OF CERTAIN BUYERS
(THE “CUSTODIAN”)

 

 



--------------------------------------------------------------------------------



 



INDEX OF DEFINED TERMS

         
Agent
    1  
Agreement Preamble
    4  
Appraisal Report
    2  
Approved MBS Custodian
    2  
Bailee
    2  
Buyers
    1  
Certified
    2  
Current Repurchase Agreement
    1  
Custodian’s
    2  
Custody Agreement
    1  
Electronic
    2  
Flood Insurance Policy
    3  
JPMorgan
    1  
Lender’s
    3  
Loan
    3  
MBS Custodial Agreement
    2  
MERS
    3  
MERS
    3  
Mers®
    3  
Mortgage
    3  
Pool
    4  
Preliminary
    4  
Primary
    4  
Repurchase
    4  
Seller
    1  
Shipping
    4  
Supplemental
    4  

 

 



--------------------------------------------------------------------------------



 



Table of Contents

                      1.   DEFINITIONS     1  
 
    1.1.     General Definitions     1  
 
    1.2.     Other Definitional Rules     5  
 
                    2.   DELIVERY OF FILES TO THE CUSTODIAN     5  
 
    2.1.     Reaffirmation of Administrative Agent’s Lien     5  
 
    2.2.     Delivery     6  
 
    2.3.     Follow-up by the Seller     6  
 
    2.4.     Supplemental Papers     7  
 
                    3.   CUSTODIAN’S RECEIPT, EXAMINATION AND PRIOR
CERTIFICATION OF FILES     7  
 
    3.1.     Custodian’s Examination of Basic Papers     7  
 
    3.2.     When Wet Loans’ Basic Papers Are Submitted     8  
 
    3.3.     Limited Scope of Examination of Supplemental Papers     9  
 
    3.4.     Submission List Errors or Omissions     9  
 
    3.5.     Custodian’s Exception Reports     9  
 
    3.6.     Custodian’s Exception Report Loans Ordinarily Not Included in
Purchase Value Calculation     9  
 
    3.7.     Correction of Exceptions     9  
 
    3.8.     Possession of Files     9  
 
    3.9.     Papers Previously Certified by the Custodian     10  
 
                    4.   RELEASE OF FILES BY THE CUSTODIAN     10  
 
    4.1.     Shipping Direction     10  
 
    4.2.     Shipping Purchased Loans. The Seller may direct the Custodian to
ship any of the Purchased Loans (i) that the Seller intends to sell as whole
loans to an Approved Investor for reasonably equivalent value in a bona fide
transaction (including sales of Purchased Loans under a repurchase agreement for
financing purposes) or (ii) to a custodian or trustee for an Approved Investor
for pooling and securitization as MBS and sale of such securities to an
underwriter or other third party, by delivering a Shipping Request substantially
in the form of Exhibit I to the Custodian with all blanks completed to identify
(a) the Purchased Loans to be so shipped and sold, (b) the name, address, and
contact information (including contact name, phone number and fax number) of the
custodian/trustee of Approved Investor and/or Approved Investor, (c) the name,
if any, with which the Custodian is to complete the Mortgage Notes’ endorsement
in blank before shipping them, (d) the courier to use and the Seller’s account
number to be charged and (e) the scheduled closing date and for securitizations,
the date when the Seller expects the proceeds of the sale of the MBS created
will be wired to the Administrative Agent. If such closing date is subsequently
changed, the Seller will give the Custodian prompt notice thereof.     10  
 
    4.3.     Repurchases     10  

 

 



--------------------------------------------------------------------------------



 



                     
 
    4.4.     Shipping Schedule     11  
 
    4.5.     Minimum Face Amount of MBS     11  
 
    4.6.     Shipment of Files     11  
 
    4.7.     Payment of Proceeds of Whole Loans and MBS Sold     11  
 
    4.8.     If U.S. Bank is Custodian for the Approved Investor     12  
 
    4.9.     Custodian Not Responsible to Obtain Acknowledgement or Confirm
Status     12  
 
    4.10.     Shipment of Files or Loan Papers to the Seller     12  
 
    4.11.     Release and Indemnification     13  
 
                    5.   RIGHT OF INSPECTION BY BUYERS AND THE SELLER     13  
 
                    6.   CUSTODIAN’S FEES     13  
 
                    7.   TERMINATION OF AGREEMENT     13  
 
                    8.   RESIGNATION OR REMOVAL OF CUSTODIAN     14  
 
    8.1.     Qualifications of Custodian     14  
 
    8.2.     Resignation of the Custodian or any Successor Custodian     14  
 
    8.3.     Removal of the Custodian or any Successor Custodian     14  
 
    8.4.     Effective Date of Resignation or Removal     15  
 
    8.5.     Successor     15  
 
    8.6.     Merger of the Custodian or any Successor Custodian     15  
 
                    9.   LIMITATION ON OBLIGATIONS OF AND RELIANCE BY CUSTODIAN;
INSURANCE     16  
 
                    10.   NOTICES     16  
 
                    11.   NO ASSIGNMENT OR DELEGATION BY CUSTODIAN     17  
 
                    12.   BUYERS’ ASSIGNMENTS AND PARTICIPATION     17  
 
                    13.   CONFIDENTIALITY     17  
 
    13.1.     Seller’s Information     17  
 
    13.2.     Privacy of Customer Information     17  
 
                    14.   CONTROLLING LAW AND VENUE     18  
 
                    15.   AGREEMENT FOR THE EXCLUSIVE BENEFIT OF PARTIES     18
 
 
                    16.   WAIVER OF JURY TRIAL     18  
 
                    17.   ENTIRE AGREEMENT     19  
 
                    18.   EXHIBITS     19  
 
                    19.   INDULGENCES, NOT WAIVERS     19  
 
                    20.   TITLES NOT TO AFFECT INTERPRETATION     19  
 
                    21.   PROVISIONS SEPARABLE     19  
 
                    22.   RELATIONSHIP OF THE SELLER AND THE CUSTODIAN     19  

 

 



--------------------------------------------------------------------------------



 



CUSTODY AGREEMENT
PREAMBLE
THIS CUSTODY AGREEMENT (as it may be supplemented, amended or restated from time
to time, this “Custody Agreement”) entered into as of March 27, 2008 by and
among DHI MORTGAGE COMPANY, LTD. (the “Seller”), a Texas limited partnership,
and U.S. BANK NATIONAL ASSOCIATION (“U.S. Bank”), a national banking
association, as agent and representative of the Buyers under the Current
Repurchase Agreement (defined below) (in such capacity, the “Administrative
Agent”) and as custodian under this Custody Agreement (in such capacity, the
“Custodian”) recites and provides as follows:
RECITALS
The Seller, U.S. Bank and the other buyers named therein as buyers (collectively
with U.S. Bank, the “Buyers”) and the Administrative Agent have entered into a
Master Repurchase Agreement dated as of March 27, 2008 (as it may be
supplemented, amended or restated from time to time, the “Current Repurchase
Agreement”). Pursuant to the Current Repurchase Agreement, the Seller has agreed
to sell and transfer to the Buyers against transfer of funds by the Buyers
certain Eligible Loans (as that term is defined in the Current Repurchase
Agreement), with a simultaneous agreement by the Buyers that the Buyers will
transfer to Seller such Eligible Loans against the transfer of funds by the
Seller with the requirement that the Basic Papers relating to the Purchased
Loans (as that term is defined in the Current Repurchase Agreement) must be
delivered to the Custodian pending repurchase by the Seller.
The Buyers and the Seller desire that the Seller deposit with the Custodian from
time to time the Basic Papers for all Purchased Loans, to be held by the
Custodian acting as documents custodian and representative of the Administrative
Agent and the Buyers in respect of the Purchased Loans under the Current
Repurchase Agreement until each Purchased Loan has been repurchased or until
possession and custody of the Basic Papers for such Purchased Loan have been
delivered to the Seller or another Person as contemplated by and in accordance
with the terms of this Custody Agreement.
AGREEMENTS
In consideration of the mutual promises and covenants hereinafter set forth, and
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
1. Definitions.
1.1. General Definitions. Capitalized terms defined in the Current Repurchase
Agreement that are used but not defined differently herein have the same
meanings here as there, and reference is here made to the Current Repurchase
Agreement for the definitions of such capitalized terms and for all purposes,
the Current Repurchase Agreement and this Custody Agreement being complementary
and intended by the parties to be read together (although in the event of any
conflict or inconsistency between the Current Repurchase Agreement and this
Custody Agreement, the Current Repurchase Agreement shall govern and control.)
For the purposes of this Custody Agreement, the following terms shall have the
indicated meanings unless the context or use indicates another or different
meaning and intent, and the definitions of such terms are equally applicable to
their singular and plural forms.

 

 



--------------------------------------------------------------------------------



 



“Appraisal Report” means a written report of an Appraisal or a Broker’s Price
Opinion setting forth the appraiser’s or broker’s opinion and method of
determination of the fair market value of the subject Mortgaged Premises,
including a statement of all material assumptions made, and dated and signed by
such appraiser or broker, who, and the form of which report, must comply with
all relevant Agency guidelines.
“Approved MBS Custodian” means either (x) U.S. Bank, holding MBS as securities
intermediary, (y) a Person (other than U.S. Bank) approved by the Administrative
Agent who has agreed to hold MBS and the proceeds of any sale or other
disposition thereof as custodian, agent and bailee for the Administrative Agent
pursuant to a custodial agreement (an “MBS Custodial Agreement”) in a form
approved by the Administrative Agent which such Person has executed with the
Administrative Agent or (z) such other Person as shall have been approved for
that purpose by the Administrative Agent.
“Bailee Letter” means a transmittal letter for shipments of Purchased Loans by
the Custodian to an Approved Investor substantially in one of the form attached
as Exhibit A.
“Certified Copy” means a copy of an original Basic Paper or Supplemental Paper
accompanied by (or on which there is stamped) a certification by an officer of
either a title insurer or an authorized agent of a title insurer (whether a
title agency or a closing attorney) or, except where otherwise specified below,
by an Authorized Seller Representative or an officer of a Servicer (if other
than the Seller) of the relevant Mortgage Loan, that such copy is a true copy of
the original and (if applicable) that the original has been sent to the
appropriate governmental filing office for recording in the jurisdiction where
the related Mortgaged Premises are located. Each such certification shall be
conclusively deemed to be a representation and warranty by the certifying
officer, agent, Authorized Seller Representative or officer of the relevant
Servicer, as applicable, to the Buyers, the Administrative Agent and the
Custodian upon which each may rely.
“Custodian’s Exception Report” is a report issued by the Custodian listing
Purchased Loans whose Basic Papers have been reviewed by the Custodian and
appear not to satisfy the review standards and requirements stated in this
Custody Agreement and indicating (either by coding, a summary statement or both)
the defect or deficiency disclosed by such review for each Purchased Loan (or
grouping of Purchased Loans) listed therein.
“Electronic Agent” means MERSCORP, Inc. or its successor in interest or assigns.
“Electronic Tracking Agreement” means a written Electronic Tracking Agreement
among the Seller, the Administrative Agent, MERS and the Electronic Agent, in
form and substance reasonably acceptable to the Seller and the Administrative
Agent, as it may be supplemented, amended, restated or replaced from time to
time.

 

-2-



--------------------------------------------------------------------------------



 



“Flood Insurance Policy” means (i) any policy of insurance issued in accordance
with the Flood Disaster Protection Act of 1973, as amended from time to time or,
if repealed, any superseding legislation governing similar insurance coverage,
or (ii) any other policy of insurance providing similar coverage against loss
sustained by floods or similar hazard that conforms to the flood insurance
requirements prescribed by the Federal Insurance Administration.
“Lender’s Title Insurance Policy” means an American Land Title Association or
California Land Title Association (extended coverage) form or a Texas Land Title
Association form lender’s title insurance policy, including all riders or
endorsements thereto, together with such additional endorsements as are required
under relevant Agency guidelines or Approved Investor’s requirements, as
applicable, in an amount not less than the original principal balance of the
relevant Mortgage Loan, insuring the holder of the Mortgage Loan that the
related Mortgage constitutes a valid Lien on the related Mortgaged Premises,
subject only to (i) (if the Seller has represented the relevant Mortgage Loan to
be a Second Lien Loan) the lien of a single senior Mortgage on the related
Mortgage Premises, (ii) liens for real estate taxes and governmental-improvement
assessments not delinquent, (iii) easements and restrictions that do not
materially and adversely affect the marketability of title to such Mortgaged
Premises or prohibit or interfere with their use as a Single-family residential
dwelling, (iv) (if such Mortgaged Premises constitute a unit in a condominium) a
declaration of condominium or other similar document that evidences the creation
of such condominium and a condominium endorsement, (v) reservations as to oil,
gas or mineral rights, provided such rights do not include the right to remove
buildings or other improvements on or near the surface of the related Mortgaged
Premises or to mine or drill on the surface thereof or otherwise enter the
surface for purposes of removing oil, gas or minerals, (vi) agreements for the
installation, maintenance or repair of public utilities, provided such
agreements do not create or evidence liens on the Mortgaged Premises, or
authorize or permit any Person to file or acquire claims of liens against the
Mortgaged Premises, or (vii) such other exceptions that are acceptable under the
relevant Agency guidelines or Approved Investor’s requirements, as applicable.
“Loan Number” means the loan number assigned to a Purchased Loan by the Seller
and customarily used by the Seller in its internal and external communications
referring to that Purchased Loan.
“MERS” means Mortgage Electronic Registration Systems, Inc. or its successors or
assigns.
“MERS Procedures Manual” means the MERS Procedures Manual, as it may be amended
from time to time.
“MERS® System” means the Electronic Agent’s mortgage electronic registry system,
as more particularly described in the MERS Procedures Manual.
“Mortgage Assignment” means an assignment, notice of transfer or equivalent
instrument, in recordable form (excepting therefrom, if applicable, the name of
the assignee and/or the Mortgage recordation information which has not yet been
returned from the applicable recorder’s office), which is in form sufficient
under the laws of the U.S. jurisdiction where the related Mortgaged Premises are
located to reflect of record the sale of the Mortgage.

 

-3-



--------------------------------------------------------------------------------



 



“Pool Insurance Policy” means a premium-paid policy of mortgage loan pool
insurance issued by an insurance company having a AAA or AA rating from Standard
& Poor’s (a division of The McGraw-Hill Companies, Inc.) or Fitch Ratings, or
Aaa or Aa rating from Moody’s Investors Service, Inc. for claims-paying ability,
in form and substance satisfactory to the Seller and insuring the holder of a
pool of Mortgage Loans against all or a portion of the loss sustained by reason
of a default by a Customer in the payment of principal and interest thereon.
“Preliminary Title Report” means a title report prepared by a company qualified
to issue a Lender’s Title Insurance Policy that sets forth (i) the legal
description of the Mortgaged Premises and (ii) the status of title to the
Mortgaged Premises as of the stated effective date of such title report.
“Primary Mortgage Insurance Policy” means a mortgage insurance policy, issued by
a private mortgage insurance company having a claims-paying ability rating of
AAA or AA from Standard & Poor’s (a division of The McGraw-Hill Companies, Inc.)
or Fitch Ratings, or Aaa or Aa from Moody’s Investors Service, Inc., for
claims-paying ability, in form and substance satisfactory to the Seller and
insuring the holder of a Mortgage Loan against all or a portion of the loss
sustained by reason of a default by a Customer in the payment of principal and
interest thereon, together with all riders and endorsements thereto.
“Record Layout” means the standard instructions and format for transmitting to
the Custodian’s Mortgage Banking Services Division required information for each
Mortgage Loan Transmission File submitted, substantially as stated in Exhibit B,
as such standard instructions may be updated or modified from time to time by
the Custodian. The resulting file created whether in computer-readable or hard
copy form is a “Mortgage Loan Transmission File”.
“Repurchase Request” means a request for the Seller’s repurchase of Purchased
Loans in the form of Exhibit H or another form reasonably acceptable to the
Custodian, to be completed by the Seller, signed by an Authorized Seller
Representative and delivered to the Custodian as provided in Section 4.
“Request/Confirmation” has the meaning set forth in the Current Repurchase
Agreement.
“Shipping Request” means a request to ship Files to an Approved Investor in the
form of Exhibit I or another form reasonably acceptable to the Custodian, to be
completed by the Seller, signed by an Authorized Seller Representative and
delivered to the Custodian as provided in Section 4.
“Supplemental Papers” means the Loan Papers for a particular Purchased Loan that
are to be held in trust by the Seller and must be delivered to the Custodian
promptly following written request therefor made by the Administrative Agent or
the Custodian after the occurrence of any Default, Event of Default or
Termination event under the Current Repurchase Agreement. The Supplemental
Papers are listed on Exhibit D.

 

-4-



--------------------------------------------------------------------------------



 



“Trust Receipt” means the form attached as Exhibit E.
1.2. Other Definitional Rules. Other definitional rules applicable to this
Custody Agreement are as follows:
(a) Legal and accounting terms not otherwise defined shall have the meanings
given them under New York statutory and case law and under GAAP, respectively.
(b) Defined terms may be used in the singular or the plural, as the context
requires.
(c) Except where otherwise specified, all times of day are local times in
Minneapolis, Minnesota.
(d) Wherever the word “including” or a similar word is used in this Custody
Agreement, unless the context clearly requires otherwise, for example, if
preceded by “not”, it shall be read as if it were written, “including by way of
example but without in any way limiting the generality of the foregoing concept,
subject or description”.
(e) Unless the context plainly otherwise requires, wherever the term
“Administrative Agent” is used in this Custody Agreement, it shall be read as if
it were written “the Administrative Agent (as agent and representative of the
Buyers)”.
2. Delivery of Files to the Custodian.
2.1. Reaffirmation of Administrative Agent’s Lien. Although the parties to the
Current Repurchase Agreement specifically intend that the Current Repurchase
Agreement and the purchases of Mortgage Loans made pursuant to it are to be
treated as repurchase transactions under Title 11 of the United States Code (the
“Code”), including all rights that accrue to the Buyers and the Administrative
Agent by virtue of Code sections 559, 561 and 562, if, contrary to the intent of
the parties, any court of competent jurisdiction characterizes any Transaction
as a financing, rather than a purchase, under applicable law including the
applicable provisions of the Code, Seller has granted to Administrative Agent
and Administrative Agent is deemed to have, for the benefit of itself and the
Buyers, a first priority perfected security interest in and to the Purchased
Loans to secure the payment and performance of all of the Seller’s obligations
under this Agreement and the Current Repurchase Agreement. In the event of such
a recharacterization of the Current Repurchase Agreement, the Seller hereby
grants to the Administrative Agent, and reaffirms the continuing first priority
Lien granted by the Seller to the Administrative Agent in the Current Repurchase
Agreement, in and against (i) all Purchased Loans now or hereafter sold by the
Seller to the Buyers, delivered or caused to be delivered by the Seller to the
Custodian or the Administrative Agent or in any other way or manner identified
to the Administrative Agent or the Custodian as Purchased Loans, (ii) all
Purchased Loans Support and Files and other Purchased Loan Loan Papers now or
hereafter delivered to the Custodian or to any other agent, bailee or designee
of the Administrative Agent or the Custodian and (iii) the proceeds thereof. The
parties agree that the Lien granted and reaffirmed herein shall continue and
remain perfected with its first priority under the provisions of the applicable
UCC, real estate law or other applicable Law, notwithstanding that the Custodian
may deliver one or more of the Loan Papers or other papers evidencing or
relating to any such Purchased Loan to the Seller (or to its servicer,
subservicer or designee) for the purpose of (x) correcting or completing such
papers or the related File or (y) collecting or other servicing or handling of
such Purchased Loan, as provided herein.

 

-5-



--------------------------------------------------------------------------------



 



2.2. Delivery.
(a) Wet Loans. Submissions of Wet Loans for purchase by the Buyers shall be made
by electronic transmission of a Request/Confirmation with a Mortgage Loan
Transmission File listing such Wet Loans, by the deadline therefor specified in
the Current Repurchase Agreement.
(b) Conversion of Wet Loans to Dry Loans. Concurrently with physical delivery to
the Custodian of the Basic Papers to convert Wet Loans previously submitted into
Dry Loans, the Seller shall deliver to the Custodian (by either mail or courier)
a submission list listing each Mortgage Loan being converted.
(c) Dry Loans Initially Submitted as Such. Submissions to the Custodian for
inclusion in the Purchased Loans of Dry Loans that were not previously submitted
as Wet Loans shall be made by electronic transmission of a Request/Confirmation
with a Mortgage Loan Transmission File listing such Dry Loans, and concurrent
physical delivery to the Custodian of a submission list and the Basic Papers for
such Dry Loans by no later than 10:30 AM (Minneapolis time) on the Business Day
such Dry Loans are to be first included as Purchased Loans.
(d) File Folders. The Seller shall place all Basic Papers delivered to the
Custodian in an appropriate file folder and in a logical order, properly
secured, and clearly marked with the Customer’s last name and the Loan Number.
The Seller shall not deliver to the Custodian, nor shall the Custodian be
required to assume, or deemed to have assumed, custody of the File for any
Purchased Loan that does not contain all of the Basic Papers. If such an
incomplete File is delivered to the Custodian, within one (1) Business Day
following examination of such File within the applicable time frame specified in
Section 3.1, the Custodian shall notify the Seller that the Custodian is
retaining the File pending the Custodian’s receipt of the missing Basic Papers
(although the related Purchased Loan shall have zero Purchase Value until all
Basic Papers are so received except to the extent (if any) that the
Administrative Agent exercises its discretionary authority under the Current
Repurchase Agreement to count and treat such Purchased Loan as having Purchase
Value.) The Basic Papers required to be included in each File shall consist of
all documents listed on Exhibit C.
2.3. Follow-up by the Seller. The Seller shall deliver or cause to be delivered
to the Custodian as soon as they are available and without any requirement for
the Custodian to request them, and in any case promptly following any
Custodian’s request therefor, originals of all Basic Papers, and of any
Supplemental Papers that the Custodian has theretofore required, when copies,
commitments or preliminary reports were initially submitted, except for
Appraisal Reports, originals of which shall not be delivered unless the
Custodian shall specifically request them on a case-by-case basis as provided
for in Section 2.4. Any such trailing documents shall be submitted under cover
of a form substantially similar to Exhibit G.

 

-6-



--------------------------------------------------------------------------------



 



2.4. Supplemental Papers. Although the Supplemental Papers are not required to
be submitted to the Custodian unless requested, by submitting any Single-family
Mortgage Loan to the Custodian, the Seller shall be deemed to represent to the
Custodian and the Buyers that (i) the Seller, or (if the Seller is not the
Servicer) the related Mortgage Loan’s Servicer, has possession of the
Supplemental Papers for each Purchased Loan, has no claim, title or ownership
interest in them, shall hold them in trust for the Administrative Agent and the
Buyers and shall deliver them (or such of them as the Administrative Agent or
the Custodian shall from time to time request) to the Custodian promptly upon
the Administrative Agent’s or the Custodian’s request and (ii) each Supplemental
Paper meets the standards and requirements of all relevant definitions and
provisions of the Current Repurchase Agreement and this Custody Agreement.
3. Custodian’s Receipt, Examination and Prior Certification of Files.
3.1. Custodian’s Examination of Basic Papers. The Custodian will examine Files
submitted to it by the Seller in accordance with the following schedule:

      If the number of Files     received by the     Custodian by 10:30 AM  
then the Custodian will on a Business Day is   examine them
50 files or less
  on the same Business Day
51-100 files
  by the next Business Day
more than 100 files
  by one additional Business Day for
each additional 100 files increment

to confirm that the Basic Papers in such File appear on their faces to satisfy
the following relevant requirements without obvious defect (the Custodian shall
not be required to make any independent examination of any Purchased Loans
beyond the review specifically required hereby and such examination
responsibilities do not extend to any Supplemental Papers or any other papers
contained in any File):
(a) each Mortgage Note and Mortgage in the File bears an original signature or
signatures purporting to be the signature or signatures of the Person or Persons
named as the maker and mortgagor or grantor under such Mortgage Note and
Mortgage or, if a Certified Copy of the Mortgage is submitted, that such
Certified Copy bears what appears to be a reproduction of such signature or
signatures.
(b) the Mortgage Note in the File bears an endorsement by the named holder or
payee endorsing such Mortgage Note in blank, with an original signature that
purports to be the signature of an Authorized Seller Representative (although
the Custodian shall have no obligation to determine whether the certificate was
authorized or issued by any particular person or officer or by a person who in
fact is an Authorized Seller Representative, or otherwise is authentic).
(c) any power of attorney in the File bears an original signature purporting to
be the signature of the maker of the Mortgage Note and the mortgagor or grantor
of the Mortgage or if a Certified Copy of the power of attorney is submitted,
that such Certified Copy bears what appears to be a reproduction of such
signature.

 

-7-



--------------------------------------------------------------------------------



 



(d) the original of the Mortgage Assignment in blank in the File bears an
original signature that purports to be the signature of an Authorized Seller
Representative (although the Custodian shall have no obligation to determine
whether the certificate was authorized or issued by any particular person or
officer or by a person who in fact is an Authorized Seller Representative, or
otherwise is authentic); provided that if the Electronic Tracking Agreement has
been duly entered into, no Mortgage Assignment is required for any Mortgage Loan
that has been originated in the name of MERS and registered under the MERS®
System with U.S. Bank as Interim Funder.
(e) the information set forth in the Mortgage Loan Transmission File for such
File appears to be correct (insofar as the accuracy of such information can be
reasonably determined from an examination of the File delivered to the
Custodian).
(f) the original principal amount of the note described in the Mortgage in the
File as being secured by such Mortgage matches the original principal amount of
the Mortgage Note in the File.
(g) each document for which a Certified Copy is submitted as permitted under a
relevant provision of Exhibit C appears to be a Certified Copy (although the
Custodian shall have no obligation to determine whether the certification was
authorized or issued by any particular person or officer or otherwise is
authentic or complies with the provisions of the definition of “Certified
Copy”).
3.2. When Wet Loans’ Basic Papers Are Submitted. When the Basic Papers for a
Purchased Loan that was initially purchased as a Wet Loan are delivered on any
Business Day, the Custodian, in its sole discretion, may include that Purchased
Loan in the calculation of the Purchase Value of the Purchased Loans on that
Business Day before reviewing the Basic Papers on the assumption that such
Purchased Loan is an Eligible Loan; provided that such Basic Papers must be
reviewed in accordance with Section 3.1 before seven (7) Business Days have
expired after the Purchased Loan has been purchased (but if such Basic Papers
are delivered on the last of such seven (7) Business Days, such Basic Papers may
be reviewed in accordance herewith on the next succeeding Business Day following
such delivery); provided further that if the Custodian reasonably determines
from its initial review of such Basic Papers that they are incomplete or
incorrect and that such condition of incompleteness or incorrectness is
correctable and returns the subject Basic Papers to the Seller for corrective
action under a Trust Receipt in the form of Exhibit E, then the affected
Purchased Loan(s) shall not be required to be repurchased by the Seller unless
and until the Seller fails to correct and return such Basic Papers to the
Custodian within nineteen (19) calendar days after the Custodian so returned
them to the Seller. If following such review the related Purchased Loan appears
on a Custodian’s Exception Report, then such Purchased Loan shall be excluded
from any determination of Purchase Value until such Purchased Loan has been
removed from the Custodian’s Exception Report and all Basic Papers for such
Purchased Loan are in the possession of the Custodian.

 

-8-



--------------------------------------------------------------------------------



 



3.3. Limited Scope of Examination of Supplemental Papers. If after the
occurrence of any Default or Event of Default, the Seller is requested to
deliver any Supplemental Papers to the Custodian with respect to any Purchased
Loan, the Custodian shall receive and file such Supplemental Papers but shall
not be required to review any such documents other than to determine that such
documents appear on their face to be the documents required to be delivered.
3.4. Submission List Errors or Omissions. If the Custodian discovers errors or
omissions in any submission list, it may either correct them itself or request
that the Seller correct them (and the Seller agrees hereby promptly to do so).
3.5. Custodian’s Exception Reports. When the Custodian has completed its review
pursuant to Section 3.1 of Files delivered to it, the Custodian will issue to
the Seller a Custodian’s Exception Report for such Files that it discovers
contain errors or omissions either by fax or electronically, in each case within
one (1) Business Day after the Custodian’s review of the Files except during
high volume periods (such as at the end of each month) when issuance of
Custodian’s Exception Reports for Files received will ordinarily be provided
within five (5) Business Days following their examination within the applicable
time frame specified in Section 3.1. The Custodian shall provide Custodian’s
Exceptions Reports to the Buyers upon request.
3.6. Custodian’s Exception Report Loans Ordinarily Not Included in Purchase
Value Calculation. The Purchased Loans on the Custodian’s Exception Report and
Purchased Loans whose Basic Papers are returned to the Seller for correction or
completion pursuant to the second proviso of the first sentence of Section 3.2,
shall not be included by the Administrative Agent in any calculation of Purchase
Value after the related Purchase, until all such exceptions relating to it are
cured except to the extent (if any) that the Administrative Agent exercises its
discretionary authority, if any, under the Current Repurchase Agreement to count
and include such Purchased Loans in the calculation of Purchase Value.
3.7. Correction of Exceptions. The Custodian may ship Mortgage Notes listed in
its Exceptions Report to the Seller for correction under a Trust Receipt. Upon
correction or completion of any such Mortgage Note and the Custodian’s receipt
of the corrected Mortgage Note or File with all corrected or completed Basic
Papers in it in the case of other Loan Papers that have been corrected pursuant
to the Custodian’s Exception Report, unless the Custodian has current actual
knowledge that the relevant Purchased Loan has been liquidated or is the subject
of another uncured Disqualifier, the Custodian shall remove the listing of that
Purchased Loan from its next Custodian’s Exception Report.
3.8. Possession of Files. All Purchased Loan Files at any time delivered to the
Custodian hereunder shall be held by the Custodian in a fire resistant vault,
drawer or other suitable depository maintained and controlled solely by the
Custodian, in a manner customarily used by institutional mortgage documents
custodians and not commingled with any other assets or property of, or held by,
the Custodian for others. The Custodian shall also make appropriate notations in
the Custodian’s books and records to reflect that the File has been purchased by
the Buyers, and the Buyers own such File.

 

-9-



--------------------------------------------------------------------------------



 



3.9. Papers Previously Certified by the Custodian. If Mortgage Loans are
purchased from a seller for which U.S. Bank was documents custodian for the
Purchased Loans sold, U.S. Bank makes no warranty as to the condition of the
Files, the completeness, accuracy or any other characteristics of the Files or
the circumstances or documentation under which the Purchased Loans were
previously certified, other than as set forth in this Custody Agreement. No
previous certification by U.S. Bank to or for any other Person or entity will be
construed to benefit any party to this Custody Agreement or anyone claiming by,
through or under any such party; provided that nothing herein shall be construed
to relieve U.S. Bank of any direct obligation under any other agreement between
U.S. Bank and any third party.
4. Release of Files by the Custodian.
4.1. Shipping Direction. The Seller may from time to time direct the Custodian
to ship any of the Purchased Loans as set forth in this Section, and unless a
Default or an Event of Default has occurred and is continuing, the Custodian
shall do so (and will do so at the direction of the Administrative Agent even if
a Default or an Event of Default has occurred and is continuing); provided that
if the Custodian disagrees with any information set forth in any Shipping
Request (for sales or transfers) received, the Custodian may correct it with
notice to the Seller, or require that the Seller correct it as a condition to
the Custodian’s processing such Shipping Request.
4.2. Shipping Purchased Loans. The Seller may direct the Custodian to ship any
of the Purchased Loans (i) that the Seller intends to sell as whole loans to an
Approved Investor for reasonably equivalent value in a bona fide transaction
(including sales of Purchased Loans under a repurchase agreement for financing
purposes) or (ii) to a custodian or trustee for an Approved Investor for pooling
and securitization as MBS and sale of such securities to an underwriter or other
third party, by delivering a Shipping Request substantially in the form of
Exhibit I to the Custodian with all blanks completed to identify (a) the
Purchased Loans to be so shipped and sold, (b) the name, address, and contact
information (including contact name, phone number and fax number) of the
custodian/trustee of Approved Investor and/or Approved Investor, (c) the name,
if any, with which the Custodian is to complete the Mortgage Notes’ endorsement
in blank before shipping them, (d) the courier to use and the Seller’s account
number to be charged and (e) the scheduled closing date and for securitizations,
the date when the Seller expects the proceeds of the sale of the MBS created
will be wired to the Administrative Agent. If such closing date is subsequently
changed, the Seller will give the Custodian prompt notice thereof.
4.3. Repurchases. If the Seller elects to repurchase any Purchased Loans, the
Seller shall deliver a Repurchase Request to the Administrative Agent and the
Custodian stating the scheduled repurchase date and identifying those Purchased
Loans, whereupon the Custodian shall release and return such Files to the Seller
if (and only if) both (i) the Seller shall have paid the Repurchase Price
therefor to the Administrative Agent in accordance with the Current Repurchase
Agreement (unless such Repurchase Price is deducted from any Margin Excess) and
(ii) (unless the Administrative Agent in its discretion shall elect to allow
such repurchase notwithstanding the existence of an Event of Default pursuant to
Section 18.9 of the Current Repurchase Agreement) no Event of Default shall have
occurred and then be continuing. If the Custodian disagrees with any information
set forth in any Repurchase Request received, the Custodian may require that the
Seller correct it as a condition to the Custodian’s processing it.

 

-10-



--------------------------------------------------------------------------------



 



Before the Custodian transfers the Purchased Loans so designated, the Seller
will deposit in the Repurchase Settlement Account a cash amount equal to the sum
of the Repurchase Prices for the Purchased Loans being repurchased (except to
the extent the same is to be deducted from any Margin Excess), determined
without regard to any Disqualifier that may be applicable. The Administrative
Agent’s determination of the Repurchase Price for each such Purchased Loan,
absent manifest error, shall be conclusive. Upon the Administrative Agent’s
receipt of such funds in the Repurchase Settlement Account (or its deduction
from any Margin Excess) if no Event of Default shall have occurred and then be
continuing (unless the Administrative Agent has exercised its discretion to
allow such repurchase notwithstanding the existence of an Event of Default
pursuant to Section 18.9 of the Current Repurchase Agreement), all claims,
rights, liens and security interests of the Administrative Agent, however
arising, in and to the Purchased Loans that were so listed in the Repurchase
Request, shipped by the Custodian and for which the Administrative Agent was so
paid pursuant to this Section, shall terminate and be released. The
Administrative Agent will notify the Custodian in writing that Administrative
Agent has received the full Repurchase Price and shall so instruct the Custodian
to release the related Purchased Loans and the Custodian shall do so.
4.4. Shipping Schedule. If the number of Files to be shipped pursuant to any one
or more of the foregoing provisions of this Section 4 is one hundred fifty
(150) or less and the Shipping Request is received by 10:00 AM (Minneapolis
time) on a Business Day, the Custodian will use its best efforts to ship the
Files on that same Business Day. If more than one hundred fifty (150) files are
to be shipped or the Shipping Request is received later than 10:00 AM (but not
later than 2:00 PM) on a Business Day, the Custodian will use its best efforts
to ship them on the next Business Day, unless more than two hundred fifty
(250) Files are to be shipped, in which event one additional Business Day shall
be added for each increment of two hundred (200) files in excess of two hundred
fifty (250) files to be shipped, limited to a maximum of ten (10) Business Days.
4.5. Minimum Face Amount of MBS. Any new MBS delivered to an Approved MBS
Custodian pursuant to Section 4.3 shall be in a face amount of not less than the
aggregate Purchase Price of the Purchased Loans so delivered in exchange for
such new MBS.
4.6. Shipment of Files. Upon receipt of a Shipping Request and such other
required documents and information, the Custodian shall ship such Files (or such
of the Basic Papers therefrom as the relevant Approved Investor requires) under
cover of either (i) a Bailee Letter in substantially the form of the Bailee
Letter attached as Exhibit A (the Custodian may make changes to such forms from
time to time at its election) or (ii) such form as may be required under any
Agency program pursuant to which the relevant Files are being shipped.
4.7. Payment of Proceeds of Whole Loans and MBS Sold. Upon purchase by an
Approved Investor of Purchased Loans to be sold as Whole Loans or, in the case
of Purchased Loans to be securitized as MBS, upon the sale of the resulting
securities to their underwriter or purchaser, the Seller will:
(a) cause the purchasing Approved Investor to wire to the Administrative Agent,
in immediately available funds for deposit in the Repurchase Settlement Account,
all proceeds of such sale of Whole Loans or MBS to which the Seller is entitled;
and

 

-11-



--------------------------------------------------------------------------------



 



(b) deposit, or cause to be deposited, in the Repurchase Settlement Account such
additional funds, if any, as are needed to cause the total amount so deposited
in respect of the Purchased Loans shipped to at least equal the aggregate
Repurchases Prices of all such Purchased Loans shipped, and the Administrative
Agent’s determination of such amounts for each Purchased Loan shall be
conclusive, absent manifest error.
Upon the Administrative Agent’s receipt of such funds in the Repurchase
Settlement Account, all claims, rights, liens and security interests of the
Administrative Agent and the Buyers, however arising, in and to the Purchased
Loans that were so listed in the Shipping Request, shipped by the Custodian and
for which the Administrative Agent was so paid pursuant to clauses (a) and (b)
of this Section shall terminate and be released.
4.8. If U.S. Bank is Custodian for the Approved Investor. It is understood that
U.S. Bank may also function as an agent, representative, bailee and/or document
custodian for any Approved Investor to whom (or whose designee) the Seller may
request that Purchased Loans be shipped, in which event the Custodian will
segregate from other Purchased Loans’ Files, but will not physically deliver,
the affected Files, but may instead issue its trust receipt or custodian’s
receipt to such Approved Investor acknowledging when it is appropriate to do so
that the Custodian is holding the affected Files exclusively for such Approved
Investor. The trust receipt or custodian’s receipt may be in the form of either
a written or electronic receipt in favor of the Approved Investor.
4.9. Custodian Not Responsible to Obtain Acknowledgement or Confirm Status. In
no event shall the Custodian have any obligation to (i) obtain written
acknowledgement of receipt from the addressee of any Bailee Letter or other
communication sent by the Custodian hereunder or (ii) confirm the status as an
Approved Investor of any Person to which it has been instructed to deliver
Mortgage Loans or MBS as long as such Person is listed on Schedule AI to the
Current Repurchase Agreement in the form most recently provided to the Custodian
by the Administrative Agent.
4.10. Shipment of Files or Loan Papers to the Seller. From time to time and as
appropriate for the servicing of any of the Purchased Loans, the Custodian may
release to the Seller the Files or the Loan Papers under a Trust Receipt in the
form of Exhibit E. The Seller hereby acknowledges that pursuant to such Trust
Receipt the Seller holds the Loan Papers returned to the Seller in trust for the
Administrative Agent (as agent and representative of the Buyers) and that the
Buyers shall continue to be the owners of the Purchased Loans and the related
Files pursuant to the Current Repurchase Agreement and the Seller shall not
dispute the Buyers’ ownership thereof pursuant to the Current Repurchase
Agreement. The Seller shall promptly return to the Custodian the File or such
Loan Papers (whichever the case may be) when the Seller’s need therefor in
connection with such servicing no longer exists (but not later in any case,
without the Custodian’s consent, than nineteen (19) calendar days after the
Custodian shipped them), unless the Purchased Loan shall be liquidated and the
proceeds thereof paid to the Administrative Agent for deposit to the Repurchase
Settlement Account (or deducted from any Margin Excess) in satisfaction of the
Repurchase Price, with any excess to be paid over to the Seller unless a Default
or Event of Default has occurred and is continuing, in which case the balance of
such proceeds shall be retained in the Repurchase Settlement Account for
application to the Obligations. This provision respecting release to the Seller
of Files and Loan Papers by the Custodian shall be operative only to the extent
that at any time the Custodian shall not have released to the Seller Files or
Loan Papers pertaining to more than (i) the Aggregate Outstanding Purchase Price
from time to time, or (ii) Ten Million Dollars ($10,000,000) in principal of
Purchased Loans, whichever is less.

 

-12-



--------------------------------------------------------------------------------



 



4.11. Release and Indemnification. The Custodian shall not be liable for
executing, failing to execute, or for any mistake in the execution of, such
request or instructions in connection with the certification, release or
shipment of any Loan Papers, except in the case of the gross negligence or
willful misconduct of the Custodian. Seller hereby releases and agrees, to
indemnify, pay, defend and hold harmless the Custodian and each of its officers,
directors, employees or agents (the “Indemnified Custodian Parties”) from and
against any and all claims, liabilities, obligations, losses, damages,
penalties, judgments, suits, costs, expenses and disbursements (including
reasonable attorneys’ fees and disbursements) of any kind whatsoever which may
be imposed upon, incurred by or asserted against any of the Indemnified
Custodian Parties in any way relating to or arising out of this Custody
Agreement or any of the transactions contemplated hereby, whether from the
discretionary or nondiscretionary acts or omissions of any of the Indemnified
Custodian Parties or any other Person, in whole or in part arising out of any
act or omission of any of the Indemnified Custodian Parties and based on any
claim or theory of strict liability, or sole, comparative or contributory
negligence, except for a particular Indemnified Custodian Party’s fraud, gross
negligence or willful misconduct. The foregoing indemnification shall survive
the termination or assignment of this Agreement and the resignation or removal
of the Custodian hereunder. It is the Seller’s intention to hereby indemnify the
Indemnified Custodian Parties against their own sole or concurrent ordinary
negligence to the fullest extent allowed by law.
5. Right of Inspection by Buyers and the Seller.
Upon at least five (5) Business Days’ written notice to the Custodian, the
Buyers, the Seller or the Authorized Seller Representatives, may at any time,
during ordinary business hours, inspect and examine the Files in the possession
and custody of the Custodian at such place or places where such Files are
deposited.
6. Custodian’s Fees.
The Seller promises to pay the fees of the Custodian accrued under this Custody
Agreement pursuant to a separate arrangement between them, subject to adjustment
annually, or more frequently if and as the Custodian and the Seller may agree
from time to time.
7. Termination of Agreement.
This Custody Agreement shall become effective on and as of the date hereof and
shall terminate upon the Custodian’s receipt of written notice of termination
signed by all of the Buyers, determined for purposes of this Section as
excluding the Person serving as the Administrative Agent, and delivery of all
Files then held by the Custodian to a successor custodian or, if authorized in
writing by the Administrative Agent, to the Seller or its designee.
Notwithstanding any such termination, the Buyers’ ownership interest in the
Purchased Loans and their proceeds shall continue in effect until all
Obligations of the Seller to the Buyers and the Administrative Agent have been
paid and satisfied in full. The termination of this Custody Agreement shall not
operate to remove U.S. Bank as Administrative Agent for purposes of the Current
Repurchase Agreement.

 

-13-



--------------------------------------------------------------------------------



 



8. Resignation or Removal of Custodian.
8.1. Qualifications of Custodian. The Administrative Agent shall be the
Custodian, unless the Administrative Agent shall resign as Custodian (which does
not necessarily obligate the Administrative Agent to resign as Administrative
Agent, the two roles may be bifurcated). The Custodian shall satisfy the same
qualifications as is required of the Administrative Agent according to the terms
of the Current Repurchase Agreement and shall at all times be a commercial bank
or trust company organized and doing business under the laws of the United
States of America or any state, district or territory of it authorized under
such laws to exercise corporate trust powers, having a combined capital and
unimpaired surplus of at least One Hundred Million Dollars ($100,000,000) and
subject to supervision or examination by federal, state, district or territorial
Governmental Authority. If such commercial bank or trust company publishes
reports of conditions at least annually, pursuant to law or to the requirements
of its supervising or examination Governmental Authority, then for the purposes
of this Section, the combined capital and unimpaired surplus of such commercial
bank or trust company shall be deemed to be its combined capital and unimpaired
surplus as set forth in its most recent report of condition so published. In
case the Custodian shall cease at any time to be eligible in accordance with the
provisions of this Section, the Custodian shall resign immediately in the manner
and with the effect hereinafter specified in this Section 8.
8.2. Resignation of the Custodian or any Successor Custodian. The Custodian or
any successor hereafter appointed may resign at any time by giving written
notice of resignation to the Seller, the Administrative Agent and the Buyers and
complying with the applicable provisions of this Section 8. Upon receiving such
notice of resignation, with the Seller’s consent, which consent shall not
unreasonably be delayed or withheld (provided that the Seller’s consent shall
not be required if a Default has occurred that has not been cured by the Seller
or declared in writing by the Administrative Agent to have been waived or any
Event of Default has occurred that the Administrative Agent has not declared in
writing to have been cured or waived), a successor Custodian shall be promptly
appointed by the Required Buyers, or, if the Required Buyers fail to do so on or
before sixty (60) days have elapsed after notice to the Seller, the
Administrative Agent and the Buyers of the Custodian’s election to resign, by
the Administrative Agent, by written instrument, in quadruplicate, one copy of
which instrument shall be delivered to the resigning Custodian, one copy to the
Administrative Agent, one copy to the Seller and one copy to the successor
Custodian.
8.3. Removal of the Custodian or any Successor Custodian. If (a) the Custodian
or any successor shall cease to be eligible in accordance with the provisions of
Section 8.1 and shall fail to resign after written request by the Required
Buyers; (b) a receiver of the Custodian (or such successor) or of its property
shall be appointed or any Governmental Authority shall take charge or control of
Custodian (or such successor) or of its property or affairs for the purpose of
rehabilitation, conservation or liquidation or (c) the Custodian (or such
successor) shall be grossly negligent in the performance of its material duties
and obligations under this Custody Agreement or engage in willful misconduct
concerning any such material duties and obligations,

 

-14-



--------------------------------------------------------------------------------



 



then, in any such case, upon the consent of the Required Buyers, excluding for
purposes of this section any Buyer who is then the custodian hereunder, and the
Seller (provided that the Seller’s consent shall not be required if a Default
has occurred that has not been cured by the Seller or declared in writing by the
Administrative Agent to have been waived or any Event of Default has occurred
that the Administrative Agent has not declared in writing to have been cured or
waived), the Custodian (or such successor) may be removed and a successor
custodian appointed by written instrument, in triplicate, one copy of which
shall be delivered to the custodian so removed, one copy to the Administrative
Agent and one copy to the successor custodian.
8.4. Effective Date of Resignation or Removal. No resignation or removal of the
Custodian or any successor as custodian of the Loan Papers shall be effective
until a successor Custodian is appointed pursuant to the provisions of this
Section 8 and has accepted the appointment as provided in this Section 8;
provided that if such appointment has not been so made or if the Custodian’s
duties have not been assumed by the appointed successor on or before ninety
(90) days after the date of the Custodian’s said notice of resignation, the
Custodian may deliver the Files then in its possession to the Administrative
Agent at no cost to the Seller and cease acting as Custodian hereunder, and
shall have no further responsibility therefor, at the close of business on the
tenth (10th) Business Day after such ninety-day period. The Custodian or any
successor hereafter appointed shall continue to act as custodian under this
Custody Agreement until it delivers the Files to a duly appointed successor, or
to the Administrative Agent under the circumstances last above described.
8.5. Successor. Any successor Custodian appointed as provided in this Section 8
shall execute and deliver to the Buyers, the Administrative Agent and the Seller
and to the Administrative Agent’s predecessor Custodian an instrument accepting
such appointment, and thereupon the resignation or removal of the predecessor
Custodian shall become effective and such successor Custodian, without any
further act, deed or conveyance, shall become vested with all the rights and
obligations of its predecessor, with like effect as if originally named as the
Custodian and shall assume all the duties and obligations in this Custody
Agreement as Custodian (but not the duties and obligations of the Administrative
Agent under the Current Repurchase Agreement unless the successor Custodian is
also a successor Administrative Agent); provided that upon the written request
of the Seller, the Required Buyers or the successor Custodian, the Custodian
ceasing to act shall execute and deliver (a) an instrument transferring to such
successor Custodian all of the rights of the Custodian so ceasing to act and
(b) to such successor Custodian such instruments as are necessary to transfer
all Loan Papers then in the hands of the Custodian to such successor Custodian
(including endorsements in blank and assignments in blank of all such Mortgage
Notes and Mortgages that are not already endorsed or assigned in blank). Upon
the request of any such successor Custodian made from time to time, the Seller
shall execute any and all papers which the successor Custodian shall reasonably
request or require to more fully and certainly vest in and confirm to such
successor Custodian all such rights. No successor Custodian shall accept
appointment as provided in this Section unless at the time of such acceptance
such successor Custodian shall be eligible under the provisions of Section 8.1.
8.6. Merger of the Custodian or any Successor Custodian. Any Person into which
the Custodian or any successor custodian may be merged or converted or with
which it may be consolidated, or any Person surviving or resulting from any
merger, conversion or consolidation to which the Custodian or successor
custodian shall be a party or any Person succeeding to the commercial banking
business of the Administrative Agent or such successor custodian, shall be the
successor custodian without the execution or filing of any paper or any further
act on the part of any of the parties, but only if such Person is eligible under
the provisions of Section 8.1.

 

-15-



--------------------------------------------------------------------------------



 



9. Limitation on Obligations of and Reliance By Custodian; Insurance.
The Custodian agrees to use its best judgment and good faith in the performance
of any obligations and duties required under this Custody Agreement and shall
incur no liability to any other party to this Custody Agreement for its acts or
omissions hereunder, except as may result from its fraud, gross negligence or
willful misconduct. The Custodian shall be entitled to rely upon the advice of
its legal counsel from time to time and shall not be liable for any action or
inaction by it in reliance upon such advice. The Custodian shall also be
entitled to rely upon any notice, document, correspondence, request or directive
received by it from any other party to this Custody Agreement that the Custodian
believes to be genuine and to have been signed or presented by the proper and
duly authorized officer or representative thereof, and shall not be obligated to
inquire as to the authority or power of any Person so executing or presenting
such documents or as to the truthfulness of any statements set forth therein.
The Custodian shall at its own expense maintain at all times during the
existence of this Custody Agreement and keep in full force and effect fidelity
insurance, theft of documents insurance, and forgery insurance. All such
insurance shall be with standard coverage and subject to deductibles as is
customary for insurance typically maintained by banks which act as custodians
and shall be in such amounts and with an insurance company as are reasonably
acceptable to the Administrative Agent.
10. Notices.
All notices, demands, consents, requests and other communications required or
permitted to be given or made hereunder, except as otherwise specifically
provided in this Custody Agreement, shall be in writing and shall be either
(a) delivered in person, or (b) mailed, by certified, registered or express
mail, postage prepaid, addressed to the respective parties hereto at their
respective addresses specified below, or (c) sent in a prepaid overnight
delivery envelope via a nationally-recognized courier service that provides
weekday next-day delivery service to the addressee’s location, (d) faxed to
their respective fax numbers (with a paper copy mailed the same day as
aforesaid) as hereinafter set forth or (e) emailed and displayed or acknowledged
as received as hereinafter set forth; provided that any party may change its
address for notice by designating such party’s new address in a notice to the
sending party given at least five (5) Business Days before it shall become
effective. All notices shall be conclusively deemed to have been properly given
or served when received in person, regardless of how sent. Regardless of when
received, all notices shall be conclusively deemed to have been properly given
or served if addressed to the parties as set out below:

 

-16-



--------------------------------------------------------------------------------



 



If to the Seller:
DHI Mortgage Company, Ltd.
12357 Riata Trace Parkway, suite C150
Austin, TX 78727
Attention: Lisa Price
Telephone: 512-533-1382
Fax: 866-699-0331
email: LPrice@dhimortgage.com
If to the Custodian:
U.S. Bank National Association
800 Nicollet Mall
Minneapolis, MN 55402
Attention: Brian Watson
Phone: 612-303-3543
Fax: 612-303-2255
Email: brian.watson@usbank.com
11. No Assignment or Delegation by Custodian.
The Custodian shall not assign, transfer, pledge or grant a security interest in
any of its rights, benefits or privileges hereunder nor delegate or appoint any
other Person to perform or carry out any of its duties, responsibilities or
obligations under this Custody Agreement; any act or instrument purporting to
effect any such assignment, transfer, pledge, grant delegation or appointment
shall be void.
12. Buyers’ Assignments and Participation.
The Buyers shall be entitled to assign interests and sell participation in the
Repurchase Agreement in accordance with the relevant provisions of the Current
Repurchase Agreement, provided that the Custodian retains the exclusive
authority, notwithstanding any such participation arrangements, to execute this
Custody Agreement (including all Exhibits) as Custodian and to act alone as the
Custodian.
13. Confidentiality.
13.1. Seller’s Information. The Custodian is bound by the provisions of
Section 16.8 of the Current Repurchase Agreement regarding confidentiality of
the Seller’s proprietary information.
13.2. Privacy of Customer Information. The Custodian is bound by the provisions
of Section 16.9 of the Current Repurchase Agreement regarding confidentiality of
Seller Customer Information.

 

-17-



--------------------------------------------------------------------------------



 



14. Controlling Law and Venue.
This Agreement (including this choice-of-law provision) and the other Repurchase
Documents shall be governed by and construed and all controversies and disputes
arising under, in connection with or relating to this Agreement and the other
Repurchase Documents shall be resolved, in accordance with the laws of the State
of New York (pursuant to Section 5-1401 of the New York General Obligations Law
to the extent such laws would otherwise not apply) and the United States of
America applicable to contracts made and to be wholly performed within such
State. The Seller, the Administrative Agent and the Buyers each hereby
irrevocably submits to the nonexclusive jurisdiction and venue of the United
States District Court for the Southern District of New York located in the
Borough of Manhattan Division in the City of New York or, if such court does not
have jurisdiction, the Supreme Court of the State of New York, New York County
for the purpose of any action or other proceeding arising under, in connection
with or relating to the Repurchase Documents or any related Transaction,
pursuant to Section 5-1402 of the New York General Obligations Law to the extent
such submission would otherwise not be effective. To the fullest extent
permitted by applicable law, the Seller and the Custodian each irrevocably
waives any objection which he, she or it may now or hereafter have to the laying
of venue for any such proceeding brought in such a court and any claim that any
such proceeding brought in such a court has been brought in an inconvenient
forum. Nothing herein shall affect any applicable right of any party at any time
to initiate any suit in the United States District Court for the Southern
District of New York, Manhattan Division, or to remove any pending suit to that
Court. Nothing herein shall affect the right of the Custodian to accomplish
service of process in any manner permitted by applicable law or to commence
legal proceedings or otherwise proceed against the Seller in any other
jurisdiction or court.
15. Agreement for the Exclusive Benefit of Parties.
This Custody Agreement is for the exclusive benefit of the parties hereto and
the Buyers (including in the case of the Buyers, the Buyers’ participants), and
their respective successors and permitted assigns, and shall not be deemed to
create or confer any legal or equitable right, remedy, or claim upon any other
Person whatsoever.
16. Waiver of Jury Trial.
THE SELLER AND THE CUSTODIAN EACH HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS CUSTODY AGREEMENT OR ANY OF
THE OTHER FACILITIES PAPERS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
This waiver of right to trial by jury is separately given, with knowledge of its
purpose and effect and voluntarily, by the Seller and the Custodian, and this
waiver is intended to encompass individually each instance and each issue as to
which the right of a jury trial would otherwise accrue. Each of the parties is
hereby authorized to submit this Custody Agreement to any court having
jurisdiction over the subject matter and the parties hereto, so as to serve as
conclusive evidence of the foregoing waiver of the right to jury trial. Further,
the Seller hereby certifies that no representative or agent of the Custodian has
represented, expressly or otherwise, to any shareholder, director, officer,
agent or representative of the Seller that the Custodian will not seek to
enforce this waiver of jury trial provision.

 

-18-



--------------------------------------------------------------------------------



 



17. Entire Agreement.
This Custody Agreement contains the entire agreement among the parties hereto
with respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements, understandings, inducements and conditions, express
or implied, oral or written, of any nature whatsoever with respect to the
subject matter hereof, including any prior custody agreements. The express terms
hereof control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Custody Agreement may not be
modified or amended other than by an agreement in writing executed by the
parties hereto.
18. Exhibits.
All Exhibits and Schedules referred to herein or attached hereto are hereby
incorporated by reference into, and made a part of, this Custody Agreement.
19. Indulgences, Not Waivers.
Neither the failure nor any delay on the part of a party hereto to exercise any
right, remedy, power or privilege under this Custody Agreement shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
other right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is writing and is
signed by the parties asserted to have granted such waiver.
20. Titles Not to Affect Interpretation.
The titles of Sections contained in this Custody Agreement are for convenience
only, and they neither form a part of this Custody Agreement nor are they to be
used in the construction or interpretation hereof.
21. Provisions Separable.
The provisions of this Custody Agreement are independent of and separable from
each other, and no provision shall be affected or rendered invalid or
unenforceable by virtue of the fact that for any reason any other provisions may
be invalid or unenforceable in whole or in part.
22. Relationship of the Seller and the Custodian.
The Custodian shall be entitled to deal with the Seller and any and all Loan
Papers, payments, instructions, notices or other instruments on the basis that
the Buyers have purchased the Purchased Loans from the Seller and are the sole
owners legal and beneficial title thereto, without regard to whether any other
Person has any ownership or other interest in the Purchased Loans.

 

-19-



--------------------------------------------------------------------------------



 



(The remainder of this page is intentionally blank;
unnumbered counterpart signature pages follow.)

 

-20-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have entered into this Custody Agreement as of
the date first set forth above.

              DHI MORTGAGE COMPANY, LTD.     BY: DHI MORTGAGE COMPANY GP, INC.  
  ITS: GENERAL PARTNER
 
       
 
  By:   /s/ Mark C. Winter
 
       
 
  Name:   Mark C. Winter
 
       
 
  Title:   CFO/EVP
 
       

[Signature Page 1 to Custody Agreement]

 

 



--------------------------------------------------------------------------------



 



              U.S. BANK NATIONAL ASSOCIATION
 
       
 
  By:   /s/ Edwin D. Jenkins
 
       
 
  Name:   Edwin D. Jenkins
 
       
 
  Title:   Senior Vice President
 
       

[Signature Page 2 to Custody Agreement]

 

 



--------------------------------------------------------------------------------



 



Attached:

         
Exhibit A
  -   Form of Bailee Letter
Exhibit B
  -   Standard Record Layout
Exhibit C
  -   List of Basic Papers
Exhibit D
  -   List of Supplemental Papers
Exhibit E
  -   Form of Trust Receipt
Exhibit F
  -   [reserved]
Exhibit G
  -   Form for transmittal of trailing Basic Papers
Exhibit H
  -   Form of Repurchase Request
Exhibit I
  -   Form of Shipping Request

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
CUSTODY AGREEMENT
[FORM OF BAILEE LETTER FOR SHIPMENTS
OF LOANS TO INVESTORS FOR PURCHASE OR TO NON-AGENCY MBS
CUSTODIAN FOR SECURITIZATION AND PURCHASE OF MBS]
U.S. BANK NATIONAL ASSOCIATION
800 Nicollet Mall
Minneapolis, MN 55402
[Date]
[Investor’s and/or MBS Issuer’s Custodian’s name and address]

     Re:  
“Bailee Letter” for DHI Mortgage Company, Ltd’s Mortgage Loan(s) shipped
herewith for your inspection and (purchase or return)(securitization)

Ladies and Gentlemen:
1. What and Whose Loan Papers Are Enclosed; Conditional Delivery
Pursuant to the request of DHI Mortgage Company, Ltd. (the “Mortgage Company”),
U.S. Bank National Association (the “Administrative Agent/Custodian”), as
documents custodian for mortgage loans sold by the Mortgage Company to the
Buyers under the Master Repurchase Agreement dated as of March 27, 2008, among
the Mortgage Company, the Administrative Agent and the Buyers from time to time
party thereto (as it may be supplemented, amended or restated from time to time,
the “Master Repurchase Agreement”; capitalized terms used herein and not defined
herein to have the meanings assigned to such terms in the Current Repurchase
Agreement), hereby delivers with this letter to you, as bailee, limited and
conditional possession of the promissory notes evidencing the mortgage loans
(“Loans”) described on the attached Exhibit A and the related loan documents
(collectively, the “Loan Papers”), for you to inspect the Loan Papers for each
Loan and either purchase (accept it for securitization) (and pay the
Administrative Agent/Custodian for it) or return its Loan Papers to the
Administrative Agent/Custodian, and for no other use or purpose. Detailed terms
of this bailment are stated in Paragraph 6 below. The Loan Papers are also
delivered conditionally: if you are unwilling to accept the terms and conditions
of this bailment, as specified below, you must immediately return all Loan
Papers to the Administrative Agent/Custodian.

 

Ex A-1



--------------------------------------------------------------------------------



 



[Investor’s name]
[Date]
Page 2
2. Either Purchase or Return Loans
      (check if applicable) Please examine the Loan Papers and decide whether
you will purchase any or all of the Loans. To purchase one or more Loans, send a
list to the Administrative Agent/Custodian indicating which Loans you are buying
and remit the Pay-off Price (defined in Paragraph 3 below) for each Loan by
federal funds immediately available to the Administrative Agent/Custodian wired
to:
     (check if applicable) Please examine the Loan Papers and determine whether
the issuer of mortgage-backed securities for whom you are custodian (the
“Issuer”) will accept them for inclusion in the pool of mortgage loans from
which mortgage-backed securities (the “Subject Securities”) will be issued
(“Securitization”). To accept one or more Loans for Securitization, send a list
to the Administrative Agent/Custodian indicating which Loans the Issuer is
accepting and remit the Pay-off Price (defined in Paragraph 3 below) for each
Loan by federal funds immediately available to the Administrative
Agent/Custodian wired to:
Address for wire in all cases:
U.S. Bank National Association
800 Nicollet Mall
Minneapolis, MN 55402
ABA number 091000022
For Credit Account No. 104756234365
Further Credit — DHI Mortgage Company, Ltd. Repurchase Settlement Account
Please return the Loan Papers for all Loans that you decide not to purchase to
the Administrative Agent/Custodian addressed to:
Address for all returns:
U.S. Bank National Association
800 Nicollet Mall
Mortgage Banking Services
Minneapolis, MN 55402
Attention: Brian Watson
Phone: 612-303-3543
3. Pay-off Price
The “Pay-off Price” for each Loan is the greater of:
(x) the minimum payment required for the Mortgage Company’s repurchase of such
Loan so that the Mortgage Company can sell it to you (the “Release Price”), as
set forth in the “Repurchase Price Amount” column of Exhibit A; or
(y) the purchase price that you (the Issuer) and the Mortgage Company have
agreed on for such Loan (the “Agreed Purchase Price”).

 

Ex A-2



--------------------------------------------------------------------------------



 



[Investor’s name]
[Date]
Page 3
If you pay the Administrative Agent/Custodian only the Agreed Purchase Price for
a Loan whose Release Price is more than that, while you (or the Issuer) will
thereupon become the owner of that Loan, the Administrative Agent/Custodian, for
the benefit of the Buyers, retains a security interest in that Loan, which
security interest will not be released unless and until either you (the Issuer)
or the Mortgage Company pays the difference and gives the Administrative
Agent/Custodian a written notice saying what the payment is for. The notice must
give the Administrative Agent/Custodian enough information to enable it to both
(i) identify the Loan with the payment and (ii) determine that the amount of the
payment at least equals the excess of the Loan’s Release Price over its Agreed
Purchase Price.
4. Loans are Sold to the Buyers
Pursuant to the Master Repurchase Agreement, the Mortgage Company has sold the
Loans to the Buyers, and the Custodian holds the Loan Papers, the Loans they
evidence and all related security, collateral support and other rights on behalf
of the Buyers.
5. UCC § 9-313(h) Perfection by Possession
Although the parties intend that all Transactions under the Master Repurchase
Agreement be sales and purchases and not loans, if any one or more Transactions
are recharacterized as loans by a court of competent jurisdiction, the parties
have agreed that the Mortgage Company has pledged the Loans to the
Administrative Agent, for the benefit of the Buyers, as security for such
recharacterized Transactions. To invoke UCC § 9-313(h) to maintain the
perfection by possession of the Loan Papers of the security interest in the
Loans held by the Administrative Agent/Custodian (as agent and representative of
the Buyers) as secured party, we instruct you hereby, concurrently with this
delivery of the Loan Papers, (1) to hold possession of the Loan Papers for the
benefit of the Administrative Agent/Custodian as secured party, or (2) to
redeliver the Loan Papers to the Administrative Agent/Custodian.
6. The Mortgage Company’s, the Buyers’ and Your Respective Interests in the
Loans and the Loan Papers — You Are Only a Bailee
We are delivering bare possession of the Loan Papers to you as bailee for your
(the Issuer’s) inspection and decision whether you (the Issuer) will buy
(Securitize) and pay us (for the Mortgage Company’s credit) for the related
Loans or (have you) return to the Administrative Agent/Custodian the Loan Papers
for the Loans that you do not purchase (the Issuer does not accept for
Securitization) and pay for. The Buyers retain and reserve all of their
ownership rights in the Loans and the Loan Papers, until you purchase (the
Issuer Securitizes), and actually make(s) payment to the Administrative
Agent/Custodian for, the Loans in accordance with this bailee letter. Neither
you or the Issuer acquires any ownership or security interest in them by our
delivery of them to you and neither will acquire any interest in them unless and
until you or the Issuer has paid us for them. No sale on credit is being made,
and no credit is being extended to you. This bailee letter and our delivery of
the Loan Papers to you creates a “true bailment” under applicable law, and your
interest in the Loan Papers and their related Loans is and will be limited to
that of a bailee under such law, with no ability to pass a greater interest to
another (the Issuer or anyone else), unless and until you (or the Issuer)
purchase(s) and wire(s) payment of the Pay-off Price (defined below) for the
Loans you decide to purchase (that the Issuer accepts for Securitization) (if
any) to the Administrative Agent/Custodian in strict accordance with Paragraph 2
and the other provisions of this bailee letter.

 

Ex A-3



--------------------------------------------------------------------------------



 



[Investor’s name]
[Date]
Page 4
7. Administrative Agent/Custodian has Exclusive Authority to Give Instructions
With respect to the Loans, only the Administrative Agent/Custodian has authority
(A) to request or direct you (the Issuer) (i) where to make payment, (ii) where
to return the Loan Papers for Loans you decide (the Issuer decides) not to
purchase (Securitize) or (iii) to take any other action, or (B) to make any
agreement with you (or the Issuer). Unless the Administrative Agent/Custodian
hereafter gives you different written instructions or advice, this bailee letter
provides all instructions and advice for the Loans and the Loan Papers. Neither
you nor the Issuer may honor any notice, direction or other communication from
the Mortgage Company (or anyone else) concerning the Loans or the Loan Papers
unless it is specifically confirmed in writing by the Administrative
Agent/Custodian.
8. No Other Payment or Delivery Before Payment to the Administrative
Agent/Custodian
You may not make payment for the Loans to anyone but the Administrative
Agent/Custodian unless you are otherwise specifically instructed in writing by
the Administrative Agent/Custodian. Until the Administrative Agent/Custodian has
received payment of the full Pay-Off Price for a Loan, you may not deliver any
of its Loan Papers to anyone other than the Administrative Agent/Custodian
without written authorization from the Administrative Agent/Custodian. DO NOT
SEND ANY PAYMENTS OR ANY LOAN PAPERS TO THE MORTGAGE COMPANY.
9. 45-Day Notice of Issuer’s Decision to Securitize; You or the Issuer Must Pay
for Loans You Don’t Specifically Notify Us Are Rejected
It is very important that you promptly notify us in writing of the Issuer’s
decision with respect to each Loan so that we will know at all times which
specific Loans will remain subject to the Custody Agreement and which will not.
Accordingly, you agree to give the Administrative Agent/Custodian written notice
on or before forty-five (45) days after the date of this bailee letter that
identifies which (if any) of the enclosed Loans the Issuer elects not to
Securitize, and you agree to pay us for all of the enclosed Loans that you do
not list in that notice.
10. Our Absolute Right to Require Return of Loan Papers Not Sooner Paid for or
Securitized
Notwithstanding any other provision of this bailee letter, the enclosed Loan
Papers are delivered to you on the express and controlling condition that,
unless the Administrative Agent/Custodian has already received the Pay-Off Price
for each of the Loans or the Subject Security based on them has already been
issued by the Issuer, you will return any or all of them to us, as
Administrative Agent/Custodian, promptly upon your receipt of our written
direction to do so and in any event within forty-five (45) calendar days after
the date of this Bailee Letter, regardless of whether or not the Issuer has
decided to (include such Loans in the pool of Loans from which the Subject
Security will be created) (Securitize the related Loan or Loans), excluding only
those Loans (if any) for which you have already paid us the Pay-Off Price or
from which such a security has already been created and issued.

 

Ex A-4



--------------------------------------------------------------------------------



 



[Investor’s name]
[Date]
Page 5
11. You Agree to Keep the Loan Papers Safe
You agree to keep all of the enclosed Loan Papers in a fire-resistant vault and
safe from loss, theft and other casualty and agree to bear any losses, costs or
expenses the Mortgage Company, the Administrative Agent/Custodian and the Buyers
may incur as a result of any such event.
12. This Letter Controls
If any other written instruction or advice you receive from us, the Mortgage
Company or anyone else in respect of the Loans is inconsistent with this bailee
letter, then this bailee letter shall control unless the Administrative
Agent/Custodian confirms in writing that the other instruction or advice
controls.
13. Please Confirm Receipt
Please immediately indicate your receipt of this bailee letter and the enclosed
Loan Papers, and your acceptance of and agreement to the bailment and the other
terms and conditions stated above, by dating and signing the enclosed copy of
this bailee letter and returning it to us (although your doing so will not be
necessary to the effectiveness of any of this bailee letter’s terms, provisions
or conditions).

              Very truly yours,
 
            U.S. BANK NATIONAL ASSOCIATION,     Administrative Agent/Custodian

Attached:
Exhibit A — Schedule of Loans Shipped
RECEIPT ACKNOWLEDGED AND BAILMENT, TERMS AND CONDITIONS ACCEPTED AND AGREED TO
ON                     , 200  _____ 

              [INVESTOR’S NAME AND/OR NAME OF     MBS ISSUER’S CUSTODIAN]
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 

Ex A-5



--------------------------------------------------------------------------------



 



Exhibit A to Bailee Letter
Schedule of Loans Shipped
Date: [Date]

                  Repurchase Price Mortgagor Name   Loan Number   Amount
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       

Ex A to Bailee Letter

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
TO CUSTODY AGREEMENT
RECORD LAYOUT

     
Types of Acceptable Formats:
  1. Excel Workbooks (XLS)
 
  2. Comma Seperated Value (CSV or TXT)
 
  3. Flat File (TXT)
 
  4. Data File (DAT)
 
  5. Other (Must be approved by Mortgage Banking Services)
 
   
General Information:
  1. Transmission times are 8:00 A.M., 10:00 A.M., and 12:00 Noon - Mountain
Time
 
  2. You must send separate files segregatred by funding type, check, wire,
future dated, construction
 
   
File Name:
  Your Customer Code, Transmission Type (Wire,Check etc.), Date, Letter to
indicate File # for the day
 
  Example: XYZWIMMDDYYYYA.XLS (first file of day), XYZWIMMDDYYYYB.XLS (second
file of day)
 
   
Generating File
from your System:
  Refer to File Layout tab for file layout and field requirements. Some fields
require specific data, refer to the Legend tab for conversion details. Any
change to the file requires testing & validation prior to going into production
(contact Mortgage Banking for details)
 
   
Manual Input on
Excel Spreadsheet:
  1. The spreadsheet is provided by U.S. Bank Mortgage Banking department
2. Some information on the spreadsheet has been pre-populated for your
convenience. If you delete information pre-populated you must replace it.
 
  3. Do not Delete Rows or Add Rows in the spreadsheet
 
  4. Do not reformat cells in the spreadsheet
 
  5. Do not add Tabs to the spreadsheet
 
  8. Do not use a space bar to clear a fields, use the delete key
 
  9. It is a good idea to save a back up copy of the blank spreadsheet
 
  10.You may want to create a working directory and a completed directory, open
the blank spreadsheet in the working directory and save to the completed. This
way the spreadsheet you start with will always be blank.

 

Ex B-1



--------------------------------------------------------------------------------



 



[MBS Issuer’s Custodian’s name]
[Date]
Page 2

                                 
acquisition_cost
  Acquisition Cost (%) Discount (1 Point = 99.000)   numeric     1       9     x
   
address
  Property Street Address   varchar     10       60     x    
address2
  Property Street Address 2   varchar     70       30     x    
amortization_code
  Amortization Type (See Legend)   char     100       2     x    
armindex
  ARM Index (See Legend)   varchar     102       10     x    
armlcap
  Maximum Interest Rate on ARM   numeric     112       9     x   Required if ARM
loan
armmargin
  % as Indicated on Note which is added to the current index value to calculate
the gross interest rate at the time of an interest rate change.   numeric    
121       9     x   Required if ARM loan
balloon_flag
  Balloon — (Yes or No)   smallint     130       2     x    
bank_name
  Receiving Bank Name for
Wire Funding   varchar     132       30     x   Required if funding
by wire
borr_1_first_name
  Borrower One first name   varchar     162       20     x    
borr_1_last_name
  Borrower One last name   varchar     182       20     x    
borr_2_first_name
  Borrower Two first name   varchar     202       20     x    
borr_2_last_name
  Borrower Two last name   varchar     222       20     x    
city
  Property City   varchar     242       40     x    
collateral_key
  Loan Number   varchar     282       20     x    
collateral_key_related
  If Second Mortgage, Loan Number of First Mortgage   varchar     302       20  
  x   Required if Second
Mortgage
construction_cost
      numeric     322       9     x   Required if
Construction loan
credit_grade_code
  Credit Grade (See Legend)   varchar     331       20     x    
curr_appraised_value
  Current fair market value of mortgaged property as of recent date and
determined in accordance with Title XI of FIRREA by a qualified appraiser who is
a member of the American Institute of Real Estate Appraisers or other group of
professional appraisers   numeric     351       9     x   Required if Current
Appraised Value is different than Original Appraised Value

 

Ex B-2



--------------------------------------------------------------------------------



 



[MBS Issuer’s Custodian’s name]
[Date]
Page 3

                                 
curr_cltv
  Combined loan to value ratio (%) at time of funding, calculation based on
(1) the first and second mortgage amounts and (2) the appraised value of the
property.   numeric     360       9     x   Required if there is a 1st and 2nd
Mortgage and the Current CLTV if different than Original CLTV
curr_ltv
  Loan to Value (%) ratio of the note amount to the appraised value of the
mortgaged property.   numeric     369       9     x   Required if Current LTV is
different than Original LTV
curr_rate
  Current Interest Rate (%) of mortgage loan   numeric     378       9     x  
Required if Current Rate is different than Original Rate
curr_upb
  Current unpaid principle
balance   numeric     387       9     x    
debt_service_ratio
  Ration (%) of the borrower’s total monthly obligations to monthly income.  
numeric     396       9     x    
doc_level_code
  Document Level Code (See
Legend)   varchar     405       20     x    
fico_score
  Numeric score provided by Fair Isaac & Co and used to evaluate the primary
borrower’s credit history and underwrite the loan   smallint     425       2    
x    
firstdue
  Date first Principle & Interest payment is due   datetime     427       8    
x    
funding_amount
  Wire or Check Amount   numeric     435       9     x    
funding_date
  Date of Wire Transfer for funding   datetime     444       8     x   Required
if Wire
funding (Check
funding will
populate when check
clears)
funding_id
  Check or Draft #   varchar     452       20         Required if Funding
by Check or Draft
funding_method_code
  Wire or Check (1 = Wire 3 =
Check)   char     472       2     x    
interest_only_flag
  Interest Only Loan (Yes or No)   smallint     474       2     x    
interest_only_period
  Specified the length of time (in months) which the Interest Only payments will
apply.   smallint     476       2     x   Required if
Interest Only loan
inv_commit_expire_date
  Takeout commitment
expiration date   datetime     478       8     x    
inv_commit_price
  Takeout commitment price (%)   numeric     486       9     x    

 

Ex B-3



--------------------------------------------------------------------------------



 



[MBS Issuer’s Custodian’s name]
[Date]
Page 4

                                 
investor_code
  Investor Code of investor committed to purchase the loan (See Legend)  
varchar     495       4     x    
is_ff_eligible
  Indicates if the Loan meets the eligibility requirements for sale to Fannie
Mae or Freddie Mac (Yes or No)   smallint     499       2     x    
is_negam
  Payment Option ARM allows borrowers to choose variety of monthly payment
options within a specified period of time from the first payment due date at the
interest rate in effect during the preceding month. Loan is subject to
adjustments to the minimum monthly payment and/or recast at specified intervals.
(Yes or No)   smallint     501       2     x    
lien_position
  Lien type of mortgage (1 = 1st Mortgage, 2 = 2nd Mortgage)   varchar     503  
    20     x    
maturity
  The date when the mortgage loan is due to be repaid in full   datetime     523
      8     x    
mers_flag
  Registerd on MERS (Yes or No)   smallint     531       2     x    
mers_min
  MIN # registered with MERS   varchar     533       20     x   Required if MERS
flag = Yes
mtg_ins_pct
  % of the mortgage covered by insurance (1st Mtg only)   numeric     553      
9     x    
occupancy_code
  Occurpancy Code (See Legend)   varchar     562       20     x    
orig_appraised_value
  Original fair market value of mortgaged property as of recent date and
determined in accordance with Title XI of FIRREA by a qualified appraiser who is
a member of the American Institute of Real Estate Appraisers or other group of
professional appraisers   numeric     582       9     x    
orig_rate
  Initial Interest Rate (%) of mortgage loan   numeric     591       9     x    
orig_upb
  Note Amount   numeric     600       9     x    
original_cltv
  Original combined loan to value ratio (%) at time of funding, calculation
based on (1) the first and second mortgage amounts and (2) the appraised value
of the property.   numeric     609       9     x    

 

Ex B-4



--------------------------------------------------------------------------------



 



[MBS Issuer’s Custodian’s name]
[Date]
Page 5

                                 
original_ltv
  Original Loan to Value (%) ratio of the note amount to the appraised value of
the mortgaged property.   numeric     618       9     x    
original_term
  Term of note in months   smallint     627       2     x    
origination_date
  Note Date   datetime     629       8     x    
originator_code
  If the loan was purchased from another entity and not closed in your name, (B
= Broker, C = Correspondent)   varchar     637       20     x   Required if
purchase from
another entity
payee1_abanum
  Receiving Bank ABA #   varchar     657       20     x   Requiired if Wire
Funding
payee1_accountnum
  Closing Agent Account Number   varchar     677       128     x   Required if
Wire
Funding
payee1_address
  Receiving Bank Street Address   varchar     805       60     x   Required if
Wire
Funding
payee1_city
  Receiving Bank City   varchar     865       40     x   Required if Wire
Funding
payee1_instruction1
  Information for Beneficiary   varchar     905       60     x   Optional if
Wire
Funding
payee1_name
  Closing Agent Name   varchar     965       60     x   Required if Wire
Funding
payee1_state
  Receiving Bank State   varchar     1025       2     x   Required if funding
by wire
payee2_accountnum
  Beneficiary Bank Account # If Bene Bank different from
Receiving Bank   varchar     1027       128     x   Required if funding by wire
and if Bene BK is different than Receiving BK
payee2_instruction2
  Repeat Code #   varchar     1155       60     x   Required if Wire
Funding
payee2_name
  Beneficiary Bank Name If Bene Bank different from
Receiving Bank   varchar     1215       60     x   Required if funding by wire
and if Bene BK is different than Receiving BK
pmt_change_frequency
  # months between scheduled
interest rate changes   smallint     1275       2     x   Required if ARM loan
prepay_penalty_flag
  Prepayment Penalty (Yes or No)   smallint     1277       2     x    
prepay_period
  Stated in Months   smallint     1279       2     x   Required if Prepay
Penalty Flag = Yes
product_code
  Product Code (See Legend)   varchar     1281       20     x    

 

Ex B-5



--------------------------------------------------------------------------------



 



[MBS Issuer’s Custodian’s name]
[Date]
Page 6

                                 
property_type_code
  Property Type Code (See
Legend)   varchar     1301       20     x    
purpose_code
  Purpose Code (See Legend)   varchar     1321       20     x    
servicing_status_code
  Servicing Status Code (See
Legend)   char     1341       4     x    
state
  Property State   char     1345       2     x    
units
  Number of units purchased as stated on the mortgage documents   smallint    
1347       2     x    
wap_price
  Weighted Average Price   numeric     1349       9     x   Required if
specified in loan
agreement
zip
  Property Zip   varchar     1358       10     x    
repeat_code
  Repeat Code #   varchar     1368       10         Required for repeat
wires
wire_type
  Type of wire F = Freeform, S = Semi Repeat Code, R = Repeat Code   varchar    
1378       1     x   Required

 

Ex B-6



--------------------------------------------------------------------------------



 



EXHIBIT C
To Custody Agreement
LIST OF BASIC PAPERS
The following are the Basic Papers for Purchased Loans:
(a) the original Mortgage Note, bearing all intervening endorsements to
negotiate it from the original payee named therein to the Seller and endorsed by
the Seller as follows:
Pay To The Order Of
 
Without Recourse
[COMPANY’S NAME]
[signature]
[name, title]
(b) the recorded original or a Certified Copy of the power of attorney for each
maker of the Mortgage Note who (if any) did not personally execute the Mortgage
Note and for whom the Mortgage Note was executed by an attorney-in-fact;
(c) the recorded original or a Certified Copy of the Mortgage securing such
Mortgage Note;
(d) the signed original of a Mortgage Assignment assigning the Mortgage in blank
in a form that is complete so as to be recordable in the jurisdiction where the
Mortgaged Premises are located without the need for completion of any blanks or
supplying of any other information; provided that no Mortgage Assignment is
required for any Mortgage that has been originated in the name of MERS and
registered under the MERS® System; and
(e) originals or Certified Copies of all intervening assignments (if any)
reflecting a complete chain of assignment of such Mortgage from the original
mortgagee to the Seller; provided that intervening assignments are not required
for any Mortgage that has been originated in the name of MERS and registered
under the MERS® System.

 

Ex C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
TO CUSTODY AGREEMENT
LIST OF SUPPLEMENTAL PAPERS
(a) Except for FHA or VA Loans for which the relevant Agency Guidelines specify
that no Lender’s Title Insurance Policy is required, an original Lender’s Title
Insurance Policy, a commitment to issue one or (if applicable) a Preliminary
Title Report (and by submitting a Preliminary Title Report, the Seller will be
deemed to warrant and represent to the Custodian that the real property covered
by the relevant Mortgage is located in California).
(b) Except for “stated value” Mortgage Loans for which no appraisal is required,
a true and complete copy of the pages from the initial Appraisal Report for the
Mortgaged Premises, together with such pages from the Appraisal Reports of all
Current Appraisals or Current Broker’s Price Opinions therefor (if any) required
by the Repurchase Agreement, that (1) identify the Mortgaged Premises, (2) state
the appraiser’s or broker’s opinion of their value and (3) contain the
appraiser’s or broker’s signed signature block.
(c) For any FHA Mortgage Loan, the original or a copy of the HUD-1 Settlement
Statement signed by the maker(s) of the Mortgage Note and by its
escrow/settlement Custodian with the certifications by each that are required by
HUD Mortgagee Letter 86-10 dated May 5, 1986, or (ii) for any other Mortgage
Loan, a copy of the HUD-1 Settlement Statement accompanied by (or stamped with)
a certification signed by the escrow/settlement agent stating substantially that
the statement is an accurate account of the Mortgage Loan transaction (or a copy
of such statement signed by the maker(s) of the Mortgage Note).
(d) (If applicable) the Purchase Commitment covering such Purchased Loan.
(e) A certificate of the Standard Hazard Insurance Policy for the related
Mortgaged Premises (and, when received, the original policy of such insurance).
(f) A certificate of the Flood Insurance Policy covering the Mortgaged Premises
or the Mortgage Loan’s originator’s (or its agent’s or contractor’s) written
statement that no part of the Mortgaged Premises is in a special flood hazard
area according to the relevant Federal Emergency Management Administration or
Corps of Engineers flood map.
(g) (If applicable) the original assumption agreement.
(h) Except for Purchased Loans covered by a Purchase Commitment under the
express terms of which the Approved Investor does not require mortgage
insurance, for each conventional loan whose original loan-to-value ratio was
greater than eighty percent (80%), a certificate of Primary Mortgage Insurance
Policy covering such Mortgage Loan or a certificate of a Pool Insurance Policy
covering a pool of Mortgage Loans of which such Purchased Loan is a part.

 

Ex D-1



--------------------------------------------------------------------------------



 



(i) If applicable, evidence of Notice to Customer and Rescission required by the
federal Truth-in-Lending Law and Federal Reserve Regulation Z, and evidence of
all disclosure statements required by the Real Estate Settlement Procedures Act
and implementing regulations.
(j) Evidence of completion or a certificate of completion, as appropriate under
the circumstances.
(k) All other original papers related to such Purchased Loan.

 

Ex D-2



--------------------------------------------------------------------------------



 



EXHIBIT E
TO CUSTODY AGREEMENT
TRUST RECEIPT
Temporary Release of Mortgage Note
The undersigned hereby acknowledges receipt this  _____  day of
                    ,  _____  , from U.S. Bank National Association(the
“Custodian”) of the following described property (hereinafter called “Mortgage
Note”):
Mortgage Note for Loan #  _____  Mortgagor Name:
                                        
The undersigned represents, warrants and agrees that:
1. The undersigned has requested and obtained possession of the Mortgage Note
from the Custodian for one of the purposes set forth below and for no other
purpose:
Correction of:                                         
2. The Mortgage Note and the proceeds thereof are and will remain the property
of, and subject to the security interest held by, the Custodian and the
undersigned will keep the Mortgage Note and any such proceeds segregated and
identifiable and free and clear of all liens, charges and encumbrances.
3. The Mortgage Note will be redelivered to the Custodian or its designee as
soon as the purpose for which possession was taken has been accomplished, and in
any event within nineteen (19) calendar days from the date hereof.
4. In the event of any default in the performance of any term or condition of
this Trust Receipt, all or any part of the obligations secured by the Mortgage
Note may be declared immediately due and payable without notice or demand or the
Administrative Agent can require the undersigned to repurchase the Purchased
Loan to which the Mortgage Note relates for the Repurchase Price.
5 Additional limitations, if any:

                  [DHI MORTGAGE COMPANY, LTD.]
 
           
 
  By                  
 
      Its    
 
           

 

Ex E-1



--------------------------------------------------------------------------------



 



Exhibit F [reserved]

 

Ex F-1



--------------------------------------------------------------------------------



 



EXHIBIT G
TO CUSTODY AGREEMENT
FORM FOR TRANSMITTAL OF TRAILING DOCUMENTS

To:  
U.S. Bank National Association
800 Nicollet Mall
Minneapolis, MN 55402
Attention: Brian Watson, Mortgage Banking Services
Phone: 612-303-3543
Fax: 612-303-2255

From:
DHI Mortgage Company, Ltd.
12357 Riata Trace Parkway
Suite C-150
Austin, TX 78727
Attention: Lisa Price Telephone: 512-533-1382
Fax: 866-699-0331

Ladies and Gentlemen:
Pursuant to the Section 2.2 of the Custody Agreement dated March 27, 2008 (as
amended, the “Custody Agreement”) among DHI Mortgage Company, Ltd. (the
“Seller”) and U.S. Bank National Association, as agent and representative of the
buyers party to the Current Repurchase Agreement referred to therein (in that
capacity, the “Administrative Agent”), and as custodian (the “Custodian”), the
Seller hereby submits the following Basic Papers for the following File, as
trailing documents for placement in such File:

                      ORIGINAL PRINCIPAL   BASIC PAPERS DELIVERED LOAN NO.  
CUSTOMER'S NAME   AMOUNT   HEREWITH
 
           
 
           

              Very truly yours,
 
            DHI MORTGAGE COMPANY, LTD.     BY: DHI MORTGAGE COMPANY GP, INC.    
ITS: GENERAL PARTNER
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
  Phone:    
 
       
 
  email:    
 
       

 

Ex G-1



--------------------------------------------------------------------------------



 



EXHIBIT H
TO CUSTODY AGREEMENT
REPURCHASE REQUEST

Date:  
                                        

To:  
U.S. Bank National Association
Attention: Brian Watson, Mortgage Banking Services
800 Nicollet Mall
Minneapolis, MN 55402

Phone: 612-303-3543
Fax: 612-303-2255

Ladies and Gentlemen:
Pursuant to the Section 4.3 of the Custody Agreement dated March 27, 2008 (as
amended, the “Custody Agreement”) among DHI Mortgage Company, Ltd. (the
“Seller”), and U.S. Bank National Association, as agent and representative of
the buyers party to the Current Repurchase Agreement referred to therein (in
that capacity, the “Administrative Agent”), and as custodian (the “Custodian”),
the Seller elects to repurchase the following Purchased Loans:

          LOAN NO.   CUSTOMER'S NAME   NOTE AMT.
 
       
 
       

Please either confirm that the aggregate Repurchase Price for the Purchased
Loans to be repurchased is $                     or advise the Seller of the
correct aggregate Repurchase Price.
Upon the Administrative Agent’s acknowledgment to Custodian of receipt of
payment of the aggregate Repurchase Price, please ship the Files either by
                                         or by such other courier service as we
have designated to you as “approved”. The courier will act as an independent
contractor bailee acting solely as our bailee for hire. We agree that you will
not be responsible for any delays in shipment caused by the courier or any other
actions or inactions of the courier, including, without limitation, any loss of
any Loan Papers.

 

Ex H-1



--------------------------------------------------------------------------------



 



Please have the courier bill us by using our acct #          . If you have any
questions or need any additional documentation, please call
                                         at (  _____  )  _____  .

              DHI MORTGAGE COMPANY, LTD.     BY: DHI MORTGAGE COMPANY GP, INC.  
  ITS: GENERAL PARTNER
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 

Ex H-2



--------------------------------------------------------------------------------



 



Exhibit I to Custody Agreement
Shipping Request
(date)

To:  
U.S. Bank National Association (Custodian)
800 Nicollet Mall
Minneapolis, MN 55402
Attention: Brian Watson, Mortgage Banking Services

From:  
DHI Mortgage Company, Ltd.
12357 Riata Trace Parkway
Suite C-150
Austin, TX 78727
Attention: Lisa Price
Telephone: 512-533-1382
Fax: 866-699-0331

Re: Shipping Identified Purchased Loans to Custodian of (or to) Approved
Investor for Securitization or sale
Ladies and Gentlemen:
Pursuant to the Section 4 of the Custody Agreement dated March 27, 2008 (as
amended, the “Custody Agreement”) among DHI Mortgage Company, Ltd. (the
“Seller”), and U.S. Bank National Association as a buyer and as agent and
representative of the Buyers party thereto (in that capacity, the
“Administrative Agent”) and certain other Buyers, and as custodian (the
“Custodian”), the Seller hereby requests the shipment of the Files specified on
Exhibit A attached hereto or specified Basic Papers and/or Supplemental Papers
from such File to the custodian/trustee of                      (an Approved
Investor) or to the Approved Investor at the address below:
(Name of Custodian of Approved Investor and/or of Approved Investor)
(address)
(name of person or department to whose attention Files are to be sent)
(Phone Number)
The Mortgage Notes so shipped shall be endorsed in the name of
                    .
The Custodian is directed to use                                         (name
of courier) and to charge Seller’s account number                     , with
such courier for shipping charges.

 

Ex I-1



--------------------------------------------------------------------------------



 



The Seller requests shipment under the appropriate form of bailee letter from
the Administrative Agent/Custodian to the custodian/trustee for the Approved
Investor or to the Approved Investor.
The courier designated above will act as an independent contractor bailee acting
solely on your behalf as custodian for hire for the Administrative Agent, as
those and other capitalized terms used but not defined herein are defined in the
Custody Agreement, as it may have been supplemented, amended or restated. We
agree that you will not be responsible for any delays in shipment caused by the
courier or any other actions or inactions of the courier, including, without
limitation, any loss of any Loan Papers.

         
 
      DHI MORTGAGE COMPANY, LTD.
 
      BY: DHI MORTGAGE COMPANY GP, INC.
 
      ITS: GENERAL PARTNER
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 

Ex I-2



--------------------------------------------------------------------------------



 



Exhibit A to Shipping Request
Date: [Date]

              Investor Name   Mortgagor Name   Loan Number   Loan Amount
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           

Ex A-1 to Shipping Request

 

 